


110 HR 1719 IH: To amend the Small Business Investment Act of 1958 to

U.S. House of Representatives
2007-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1719
		IN THE HOUSE OF REPRESENTATIVES
		
			March 27, 2007
			Ms. Moore of
			 Wisconsin (for herself and Mr. Rogers of
			 Kentucky) introduced the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Investment Act of 1958 to
		  reauthorize and expand the New Markets Venture Capital Program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Securing
			 Equity for the Economic Development of Low Income Areas Act of
			 2007.
		2.Expansion of New
			 Markets Venture Capital Program
			(a)Selection of
			 companies in each geographic regionSection 354 of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689b) is amended by adding at the end the
			 following new subsection:
				
					(f)Geographic
				requirementIn selecting companies to participate as New Markets
				Venture Capital companies in the program established under this part, the
				Administrator shall select, to the extent practicable, from among companies
				submitting applications under subsection (b), at least one company from each
				geographic region of the Small Business
				Administration.
					
			(b)Participation in
			 New Markets Venture Capital Program
				(1)Administration
			 participation requiredSection 353 of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689b) is amended by striking under
			 which the Administrator may and inserting under which the
			 Administrator shall.
				(2)Small
			 manufacturer participation agreements requiredSuch section, as
			 amended by paragraph (1), is further amended, by inserting after section
			 352 the following: (with at least one such agreement to be with
			 a company engaged primarily in development of and investment in small
			 manufacturers, to the extent practicable).
				(c)Report to
			 CongressNot later than 1 year after the date of the enactment of
			 this Act, the Administrator of the Small Business Administration shall submit
			 to Congress a report evaluating the success of the expansion of the New Markets
			 Venture Capital Program under this section.
			3.Establishment of
			 Office of New Markets Venture Capital
			(a)In
			 generalTitle II of the Small
			 Business Investment Act of 1958 (15 U.S.C. 671 et seq.) is amended by adding at
			 the end the following new section:
				
					202.Office of New
				Markets Venture Capital
						(a)EstablishmentThere is hereby established in the
				Investment Division of the Small Business Administration an office to be known
				as the Office of New Markets Venture Capital.
						(b)DirectorThe
				Office of New Markets Venture Capital shall be headed by a Director who shall
				be appointed by the Administrator.
						(c)Responsibilities
				of DirectorSubject to the direction and control of the
				Administrator, the responsibilities of the Director of the Office of New
				Markets Venture Capital are as follows:
							(1)To administer the
				New Markets Venture Capital Program.
							(2)To periodically
				assess the nature and scope of the New Markets Venture Capital Program and to
				advise the Administrator on recommended changes to the program based on such
				assessment.
							(3)To work to expand
				the number of small business concerns participating in the New Markets Venture
				Capital Program.
							(4)To encourage
				investment in small manufacturing.
							(5)To perform such other duties relating to
				such responsibilities as the Administrator may
				provide.
							.
			(b)Authorization of
			 appropriationsThere is authorized to be appropriated $1,000,000
			 to carry out this section.
			4.Low-income
			 geographic areas
			(a)Modification of
			 definition of low-income geographic area for purposes of New Markets Venture
			 Capital Program
				(1)In
			 generalSection 351(3)(A)(ii)(I) of the Small Business Investment
			 Act of 1958 (15 U.S.C. 689(3)(A)(ii)(I)) is amended by striking 50
			 percent and all that follows through the end and inserting the
			 median family income in that tract does not exceed 80 percent of the greater of
			 the statewide median family income or the metropolitan area median family
			 income; or.
				(2)Application of
			 amended definition to capital requirementThe definition of
			 low-income geographic area in section 351(3) of the Small Business Investment
			 Act of 1958 (15 U.S.C. 689(3)), as amended by subsection (a), shall apply to
			 private capital raised under section 354(d)(1) of the Small Business Investment
			 Act of 1958 (15 U.S.C. 689c(d)(1)) before, on, or after the effective date of
			 the amendment made by subsection (a).
				(b)Study on
			 availability of equity capital
				(1)Study
			 requiredBefore the expiration of the 180-day period that begins
			 on the date of the enactment of this Act, the Chief Counsel for Advocacy of the
			 Small Business Administration shall conduct a study on the availability of
			 equity capital in low-income urban and rural areas.
				(2)ReportNot
			 later than 90 days after the completion of the study under paragraph (1) the
			 Administrator shall submit to Congress a report containing the findings of the
			 study required under paragraph (1) and any recommendations of the Administrator
			 based on such study.
				5.Conditionally
			 approved companies
			(a)Operational
			 assistance grants to conditionally approved companiesSection 358(a) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689(a)) is amended by adding at the end the
			 following new paragraph:
				
					(6)Grants to
				conditionally approved companies
						(A)In
				generalSubject to subparagraphs (A) and (B), upon the request of
				a company conditionally-approved under section 354(c), the Administrator shall
				make a grant to the company under this subsection.
						(B)Repayment by
				companies not approvedIf a company receives a grant under
				paragraph (6) and does not enter into a participation agreement for final
				approval, the company shall repay the amount of the grant to the
				Administrator.
						(C)Deduction from
				grant to approved companyIf a company receives a grant under
				paragraph (6) and receives final approval under section 354(e), the
				Administrator shall deduct the amount of the grant under that paragraph from
				the total grant amount that the company receives for operational
				assistance.
						(D)Amount of
				grantNo company may receive a grant of more than $50,000 under
				this
				paragraph.
						.
			(b)Limitation on
			 time for final approvalSection 354(d) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 689c(d)) is amended by striking a
			 period of time, not to exceed 2 years, and inserting 2
			 years.
			6.Applications for
			 New Markets Venture Capital ProgramNot later than 60 days after the date of the
			 enactment of this section, the Administrator shall prescribe standard documents
			 for final New Markets Venture Capital Company approval application under
			 section 354(e) of the Small Business Investment Act of 1958 (15 U.S.C.
			 689c(e)). The Administrator shall assure that the standard documents shall be
			 designed to substantially reduce the cost burden of the application process on
			 the companies involved.
		7.Elimination of
			 matching requirementSection
			 354(d)(2)(A)(i) of the Small Business Investment Act of 1958 (15 U.S.C.
			 689c(d)(2)(A)(i)) is amended—
			(1)in subclause (I)
			 by adding and at the end;
			(2)in subclause (II)
			 by striking and at the end; and
			(3)by striking
			 subclause (III).
			8.Operational
			 assistance grantsSection
			 358(a)(4)(A) of the Small Business Investment Act of 1958 (15 U.S.C.
			 689g(a)(4)(A)) is amended—
			(1)by striking
			 shall be equal to and all that follows through the period at the
			 end and by inserting shall be equal to the lesser of—;
			 and
			(2)by adding at the
			 end the following:
				
					(i)10
				percent of the resources (in cash or in kind) raised by the company under
				section 354(d)(2); or
					(ii)$1,000,000.
					.
			9.Authorization of
			 appropriations
			(a)Reauthorization
			 of New Markets Venture Capital ProgramSection 368(a) of the
			 Small Business Investment Act of 1958 (15 U.S.C. 689q(a)) is amended—
				(1)by striking
			 fiscal years 2001 through 2006 and inserting fiscal years
			 2007 through 2009;
				(2)in paragraph (1),
			 by striking $150,000,000 and inserting
			 $100,000,000; and
				(3)in paragraph (2),
			 by striking $30,000,000 and inserting
			 $25,000,000.
				(b)Authorization
			 for manufacturing and regional New Markets Venture Capital
			 companiesThere is authorized
			 to be appropriated $1,000,000, to be available until expended, to carry out
			 section 354(f) of the Small Business Investment Act of 1958, as added by
			 section 2, and to enter into participation agreements with companies engaged
			 primarily in development of and investment in small manufacturers under section
			 353(1) of such Act, as amended by section 2.
			
